          Case 1:18-cv-02340-RJL Document 6 Filed 10/12/18 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
U.S. Department of Justice, Antitrust Division
405 5th Street NW, Suite 4100
Washington, DC 20530

STATE OF CALIFORNIA
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102

STATE OF FLORIDA
PL-01, The Capitol
Tallahassee, FL 32399-1050

STATE OF HAWAII
425 Queen Street
Honolulu, HI 96813                               Case No. 1:18-cv-02340

STATE OF MISSISSIPPI
P.O. Box 22947
Jackson, MS 39225

and

STATE OF WASHINGTON
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188

                      Plaintiffs,
              v.

CVS HEALTH CORPORATION
1 CVS Drive
Woonsocket, RI 02895

and

AETNA INC.
151 Farmington Avenue
Hartford, CT 06156

                      Defendants.
          Case 1:18-cv-02340-RJL Document 6 Filed 10/12/18 Page 2 of 3



                       MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Civil Local Rule 83.2(d), Petitioner respectfully moves this Court for the

admission and appearance of attorney Konstantin Medvedovsky pro hac vice in the above-

captioned action. This motion is supported by the Declaration of Konstantin Medvedovsky, filed

herewith. As set forth in Mr. Medvedovsky’s declaration, he is admitted and an active member

in good standing of the New York bar. This motion is supported and signed by Michael Cowie

an active and sponsoring member of the Bar of this Court.



Dated: October 12, 2018                             Respectfully submitted,


                                                    /s/ Mike Cowie
                                                    Michael G. Cowie
                                                    D.C. Bar No. 432338

                                                    DECHERT LLP
                                                    1900 K Street, NW
                                                    Washington, DC 20006
                                                    Telephone: (202) 261-3300
                                                    Facsimile: (202) 261-3333

                                                    Counsel for CVS Health Corporation




                                              -2-
          Case 1:18-cv-02340-RJL Document 6 Filed 10/12/18 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I, Michael G. Cowie, hereby certify that on October 12, 2018, I caused a copy of the

foregoing Motion for Admission Pro Hac Vice, to be filed with the Court using its ECF system,

and to be served upon Defendant Aetna Inc., by mailing the documents electronically to their

duly authorized legal representative:

Counsel for Aetna Inc.:
Howard Shelanski
Davis Polk & Wardwell LLP
901 15th Street NW
Washington, D.C. 20005
Telephone: (202) 962-7060
Facsimile: (202) 962-7197
Email: howard.shelanski@davispolk.com




                                                         /s/ Mike Cowie
                                                   Michael G. Cowie
                                                   D.C. Bar No. 432338

                                                   DECHERT LLP
                                                   1900 K Street, NW
                                                   Washington, DC 20006
                                                   Telephone: (202) 261-3300
                                                   Facsimile: (202) 261-3333
                                                   Email: mike.cowie@dechert.com

                                                   Counsel for CVS Health Corporation
